Hon.aeo. w. cox, M.D.     0plnlon Ro. v-891.
State Health Officer
Departman+.of Raalth      Ren The necessity for a oount~
Austin, Texas                 and city health offlaer t(~
                              take a new oath of 0rfio6
                              and file COIPJof hi8 ap-
                              polntrdnt and oath with the
                              State Health Department up-
Bear sir:                     033reappolnixmast.
          Rafmaaoa is aade te hour roqnest for an opin-
ion relating to city and ooumtj health officers' filing
new oaths of offioe and csplas of appolntmnt with the
State board of Health every two years, wherein JQU prs-
8ent the fO11QWtig qUe8tiO.W~
         "(1) Is It mandatory that the county
    health officer, if re-appointed,file a nm?
    oath of offlea and oopy of appointmentwith
    the State Board of Health every two yeam, or
    would the filing of the orlglnal oath of of-
    fice and oopy of appointmentcomply with this
    Article.'

         "(2) Ir it mandatory that the city
    health lfflcar, if rs-appointed,file a new
    uth sr ofrice md copy of appointmentwith
    the State Board of Health every two ~eara, or
    wwla the rlllng of the ortglnal oath of of-
    flee and aopy of appointmentcomply with this
    Alelcle."
            Article 4423, V.C.S., is a8 follovns
          "The comaIselona8 court bi a magorlty
     vete ln oath opganlzed county shall biumlal-
     X7 appoint a proper per8an for the office of
     oeunty health offloor for his oounty, who
     riall held office for two years. Said can-
     tj hralth officer 8hall take and subscribe to
     the efflclal oath, and ahall file a CQ~J of
     -oh oath amd a copy of his appolntmontwith
     the Tmaa State Board of Health; end, until
     ruoh copier are 80 filed, said offloer shall
Hon. ho. W. Cox, MI.D.,page 2 (V-891)


    not be deemed legally qm?Ufied. Compensa-
    tion of said county health officer shall be
    fired by the conmdssloners court; provided,
    that no compensationor salary shall br al-
    lowed except for services actually rendered."
         Article 4425, V.C.S., Is as follovsn
         "The governing body of peachlncorpopat-
    ed city and town within this State shall elect
    a qualified person for the o?fice of city
    health officer by a majority of the votes of
    the governing body9 except In cities which aa;r
    be operated under a chapter providing for a
    differentwthod of selecting city physfolans,
    in which event the office of cltr health offl-
    cer shall be filled as is nox.filled by the
    city physician,but in no lnstanco shall the
    office of city health officer be abolished.
    The city health officer, after appointment,
    shall take and subscribe to the offlolal oath,
    and shall file a copy of such oat&and a copy
    of his appointmentwith the Texas Stat. Do-d
    of Health, and shall net be deemed to Lo legal-
    ly qualified until said cop108 shall have been
    so f11e&
          The Aaotlolesin question con%mmplatethat a
county health offices shall hold office for two years
and a city health ofSleeP shall be elected fop a term
of two gears. Inaannmh as the tenure of offioe Is for
two years, the constmactlonplaced upon said Articles
by this offloe la that the oouu%y and ofty health offl-
cer must take and 8ubsePlbe to the offfclal oath ev@g
two years and shall fflo the same tog&hap tith a copy
of their appointmentswl%h the Texas Stats Boapd of
Bealth.
          Ssctlo~ 179 Article XVI of the Comtitutlon
of Texas provides:
          "All officemJwithin this State shall
     continue to perform the duties of thel~ of-
     fices until thhei~successorsshall bo duly
     qualiflod,"
          This seotfon has besn held applloable te a
city health offleek and that such offlcw Is lntltlod
to continue fe office and pePfoFnthe duties thereof
Hon. Qeo. W. Cox, H.D., PICT.3 (v-891)


after hl.8sucoessor has been elected, legally a olnt-'
ed and quaXlfied. Black v. Lambbrt, 235 S.W. 7it (Tu.
Clv. App. 1921, error ref.). The 8ame tie is appll-
cable to county health officers. However, Articles
4423 and 4425 contemplatethat when a oounty health
officor or a city health officer Is reappointedat the
explratlen of his term of office that he shall "take
and subsarlbe to the offlclal aath of effieo and shall
Silo a copy of suah oath and a copy OS hla appeiatmt
with the Texas State Board of Health."
          The Le lslaturo made tho'fillng of these
ooplea with the !8
                 tate Board of Ifealtha conditionpre-
cedent to the qualificationsof county and city health
officers, evidentlyfor the purpose of enabling the
Board and Its executivehead, the State Health Officer,
to~know at all times the names of all the county and
city health officers within the State. Other statutes
disclose the Importance of such informationto the Board
and State Health Officer.
          In answer to your questions you are advised
that the statutes oontemplatethat a county or city
health officer will take the prescribed official oath
eM forward a subsoribed copy thereof, togother with a
copy of the order of appointment,to the Texas State
Board of Health. Such health officers are reputable
physicians and interested In the public health of the
people ef this State, and they vi11 undoubtedlycooper-
ate with you ln this matter when they are advised that
such proaedure is to be followed.
                     SUMWARY
         The county health OfflaeP aad the oity
    health offioer who are reappointed should
    take and aubsorl@eto the offioial oath ov-
    cry two years and file copies thereof, to-
    gethor with oopies of their orders of appoint-
    ment, with the Texas State Board Of Health.
                                  Yours wry truly,
                               ATTORHBY @tlNERALOF TEW3




BWmurbh